C. S., sec. 3699, makes it the duty of the board of county commissioners, at its April session, next preceding any general election, to "fix" the annual *Page 813 
salaries of the various county officers, except prosecuting attorney, for the term commencing on the second Monday in January after such session, and prohibits the board from fixing the salary of any such officer in a greater sum than the maximum or less than the minimum therein stated. At the April, 1924, session, the board of commissioners of Bonneville county fixed the salaries of all the county officers named in the section, except prosecuting attorney, to be paid during the biennium commencing on the second Monday in January thereafter. With respect to certain offices, the amounts fixed were lower than were then being paid. Three appeals were taken from the action of the board to the district court. That court heard testimony, admitted documentary evidence, made findings of fact, conclusions of law and entered judgment in favor of respondent and against the county in each case, directing that the order be modified by increasing the salaries lowered by the order of the board, to the scale paid during the then existing biennium, except as to the office of probate judge, the salary of which the court raised $200 more than the county had ever paid the incumbent of that office and $300 more than was fixed in the order of the board.
It is suggested that the evidence admitted by the trial court was insufficient to justify the findings of fact and that there was error in concluding that the board had abused its legal discretion in making the order.
The legislature has made it the duty of the board of county commissioners to fix the salaries to be paid to the incumbents of the various county offices (except county commissioners), and the only statutory requirements are the time when such action shall be taken and the maximum and minimum limitations within which each salary shall be fixed. In these respects, the board complied with the statutory requirements. Therefore,Smith v. Canyon County, etc., 39 Idaho 222, 226 P. 1070, has no application. In Reynolds v. Board of Commissioners, 6 Idaho 787,59 P. 730, which appears to have been determined on the ground *Page 814 
that the findings were insufficient, this court said that in fixing the salaries of county officers,
"They (the board) are called upon to exercise a judicial discretion, and to act so as to carry out the intent of the statute, with due regard for the rights and interests of both office-holder and taxpayer."
And further,
"The true question to be determined on the appeal is, did the board of commissioners abuse the discretion vested in it in making the order in question? . . . . The action of the board should not be disturbed unless there is a clear abuse of discretion, . . . ."
The court found that, in fixing the salary of the office of sheriff, the board "did not take into consideration the character of the services to be performed; amount of labor to be performed; the dangers or responsibilities of said office; the time required in the performance of said duties; the fact that the office is self sustaining and not a burden upon the taxpayers; did not take into consideration the surrounding circumstances as affecting the cost of living at the county seat in a manner compatible with the dignity of the office of sheriff; and did not know at the time of the making said order what were the statutory duties of the office of sheriff." The findings with respect to the other offices are substantially the same.
The commissioners beard no evidence before making the order. The only knowledge of the facts the board had before it in making the order is gleaned from the testimony of one member of the board, from which it appears that it had the reports of the officers and auditors and that information that naturally comes to it on account of the performance of its duties: The board supervises the official conduct of all the county officers; it authorizes the employment of necessary clerks and assistants and fixes their salaries; it passes on claims against the county and makes the tax levy to bring funds into the treasury with which to pay the county's expenses. The testimony of the one member of the board shows that, while the board may not have *Page 815 
possessed as full a knowledge of the duties of the various officers as it would have been possible to acquire, it did have a general comprehension of the statutory duties of the various officers, the time and labor required in their performance, the character of the services required as well as the responsibilities imposed. Inquiries were made with respect to salaries paid by business concerns for assistants, the cost of living, and salaries paid to like officers of other counties of the state. Among those who testified were the incumbents of certain of the offices. The weight of the evidence undoubtedly was that the salaries should not have been lowered.
Had jurisdiction to fix salaries in the first place been in the trial court no doubt the evidence would sustain the amounts found by it to be proper. But, as has been stated, the law placed this duty on the board, and the duty of the trial court was to determine if the board abused its discretion. Viewed from this aspect, it would seem that in requiring the board to fix the salaries of county officers, the legislature must have had in mind the fitness of the board for such purpose, the legal duties of the members of the board and the knowledge naturally acquired by them in performing such duties. On this account, and in the absence of a requirement that in fixing such salaries the board must take any specific facts into consideration, it may be reasonably concluded that the legislature intended that the board would, from its own knowledge of the county's business, and from a fair consideration of all the facts and circumstances relating thereto, fix the salaries pertaining to such county officers within the legal limitations and at such sums as would be fair and just to the holders of the offices on the one hand and the county on the other. It would seem to have been well said in the Reynolds case, therefore, that the action of the commissioners involves the exercise of discretion and that the question for determination by the courts, when such an order is appealed from, is whether the board, in making the order abused its discretion. *Page 816 
The discretion in the matter is specifically vested in the board, and an abuse of the board's discretion is not shown by the fact that the able trial judge would have exercised the discretion differently had it been reposed in him. (Sullivan v. Board of Commrs., 22 Idaho 202, 125 P. 191.) On the contrary, an abuse of discretion occurs when the tribunal or board, charged with its exercise, "exceeds the bounds of reason, all the circumstances before it being considered." (Independent Steel  Wire Co. v. New Mexico Cent. R. Co.,25 N.M. 160, 178 P. 842; Sharon v. Sharon, 75 Cal., 1,16 P. 345; Root v. Bingham, 26 S.D. 118, 123 N.W. 132.) "An abuse of discretion . . . . is really a discretion exercised to an end or purpose not justified by, and clearly against reason and evidence." (Murray v. Buell, 74 Wis. 14, 41 N.W. 1010.) The supreme court of Wisconsin, in Northern Trust Company v.Snyder, 113 Wis. 516, 90 Am. St. 867, 89 N.W. 460, said:
"Where it rests in the discretion of the county board to determine what is a reasonable compensation, the court should not revise their action in the absence of clear evidence of such manifest abuse of power and disregard of the statute as to show that the board failed to exercise a legal discretion, . . . ." See, also, Turner v. First Nat. Bank of Bancroft, ante, p. 597, 248 P. 14.
In view of all the facts and circumstances it does not appear that the salaries fixed were so inadequate as to constitute an abuse of discretion. The question is not what we think these salaries ought to be or what the able trial judge thought they should be, but is rather, all the circumstances being considered, whether the order of the board clearly exceeded the bounds of reason and constituted such an abuse of power as to show that the board failed to exercise a legal discretion. We hold that the evidence adduced in the trial court fails to show that the board abused its discretion.
Judgment reversed. Costs to appellant.
William A. Lee, C.J., and Givens and Taylor, JJ., concur. *Page 817